Citation Nr: 0945849	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-35 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of a 
thoracotomy and lobectomy of the right lung.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from May 1971 to April 1973 
and from January 1974 to October 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

The issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for VA treatment related to 
surgery in April 2006 was raised by the Veteran's May 2007 
notice of disagreement, received by VA in June 2007, and his 
September 2007 substantive appeal, received in October 2007.  
As this issue has not been adjudicated by the RO, it is 
referred to the RO for adjudication.  

The issue of entitlement to service connection for a 
disability manifested by diarrhea was denied by rating 
decision in October 2007.  A notice of disagreement was 
received by VA in April 2008, and a Statement of the Case was 
issued in December 2008.  Since there is no substantive 
appeal on this issue, it is not part of the current appeal.


FINDING OF FACT

The current residuals of a thoracotomy and lobectomy of the 
right lung are not shown to be caused or aggravated by 
service-connected disability.


CONCLUSION OF LAW

The Veteran does not have residuals of a thoracotomy and 
lobectomy of the right lung that is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. 
§§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in November 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection on a secondary 
basis.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence relevant to the issue on appeal was 
subsequently added to the claims file after the November 2006 
letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the November 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, 
none is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

In this case, the Veteran has not presented any medical 
evidence indicating a nexus between his residuals of a 
thoracotomy and lobectomy of the right lung and any 
service-connected disability.  Thus, there exists no 
reasonable possibility that a VA examination would result 
in findings favorable to the Veteran.  Accordingly, the 
Board finds that an etiology opinion is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein.  
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran contends that his claimed disability is secondary 
to his service connected liver disease.  After review of the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's claim, and it will be 
denied.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran does not contend, and the evidence does not 
support a finding, that his residuals of a thoracotomy and 
lobectomy of the right lung were incurred in service.  
Rather, it is contended that the Veteran developed 
bronchoalveolar carcinoma and had to undergo a thoracotomy 
and lobectomy of the right lung in April 2006 because he had 
to take immunosuppressive drugs for his service-connected 
liver disease.  38 C.F.R. § 3.310(a) (2009).  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 
5 Vet. App. 183, 187 (1993) (Essentially, that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury").    

The initial evidence of a respiratory problem was not until 
December 2004, when the Veteran complained of shortness of 
breath and wheezing.  A CT scan in June 2005 showed a nodule 
in the lateral segment of the middle lobe, and a CT scan in 
December 2005 showed that the nodule had enlarged.  Carcinoma 
of the right lung was diagnosed, and the Veteran underwent a 
thoracotomy and lobectomy of the right lung in April 2006.  
However, there is no medical evidence on file linking the 
thoracotomy and lobectomy of the right lung to any service-
connected disability, including liver disease.  Because all 
of the elements required for service connection have not been 
shown, service connection for residuals of a thoracotomy and 
lobectomy of the right lung is not warranted.

Although written statements from and on behalf of the Veteran 
have been considered, and lay persons are competent to 
testify about symptomatology, a layperson without medical 
training, such as the Veteran, is not qualified to render a 
medical opinion linking a current disorder such as residuals 
of a thoracotomy and lobectomy to a service-connected 
disability.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 5 (1992).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a thoracotomy and 
lobectomy of the right lung is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


